Citation Nr: 0821446	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-35 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
active service is a bar to the payment of monetary benefits 
by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1970, for which he received a discharge Under 
Conditions Other Than Honorable (OTH).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the appellant's character of service was a statutory bar to 
VA benefits.  The appellant perfected an appeal of that 
determination.

When the case was last before the Board in November 2007, it 
was remanded for readjudication under the applicable criteria 
of 38 C.F.R. § 3.12(d)(4) (2007).   


FINDINGS OF FACT

1.  The appellant entered active duty in September 1968 and 
was discharged in September 1970 under conditions other than 
honorable.

2.  Service personnel records indicate that the appellant was 
convicted by General Court Martial for striking a fellow 
soldier on or about April 4, 1970, and behaving in a verbally 
disrespectful manner toward a superior commissioned officer 
on or about April 8, 1970.  He was sentenced to a three month 
period of confinement at the post stockade.

3.  Service personnel records indicate that the appellant was 
a chronic disciplinary problem during his period of 
confinement at the post stockade.

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent.

4.  The evidence establishes that during his mental hygiene 
consultation at Fort Benning, Georgia, on September 28, 1970, 
it was determined that the appellant was not insane at the 
time of the offenses that resulted in a Court Martial and his 
discharge.


CONCLUSION OF LAW

The appellant's discharge from service under other than 
honorable conditions was under dishonorable conditions for VA 
purposes, thus constituting a bar to the payment of VA 
monetary benefits.  38 U.S.C.A. §§ 101(2), (18), 5303 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the appellant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the appellant may submit any other evidence he has in 
his possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
appellant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the appellant was notified, by a letter issued 
in April 2004, that the RO was considering whether his 
discharge was honorable, and advised the appellant that a 
determination would be made.  An attachment detailing 
38 C.F.R. § 3.12 was enclosed.  The letter advised the 
appellant to provide evidence about the events that led to 
his discharge.  The RO told the appellant to send evidence to 
support his claim, including statements from "people who know 
about the events that led to your discharge," or "other 
documents" which might support a finding that his service was 
honorable.  The Board finds that this letter was sufficient 
to notify the appellant that he could submit evidence in his 
possession and was sufficient to notify the appellant of the 
criteria applicable to his claim.  The appellant responded in 
May 2004 referencing the letter, and providing a detailed 
explanation of the circumstances surrounding his OTH 
discharge.  He further made specific reference to the fact 
that his misconduct was "not willful and definitely not of a 
persistent nature."  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service personnel records and the service treatment records.  
Post-service medical records were submitted by the veteran, 
including a psychological evaluation.  The appellant has been 
an active participant in the claims process and his actions 
and statements reflect actual knowledge of what is needed to 
substantiate his claimed status as a veteran.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the appellant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the appeal.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Id.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from service is under dishonorable 
conditions, and therefore a bar to VA monetary benefits.  

According to General Court-Martial Order Number (GCMO) dated 
September 22, 1970, on July 15, 1970, the appellant was 
arraigned and tried on three charges in violation of the 
Uniform Code of Military Justice.  They were: committing a 
battery on another soldier, in violation of Article 128, 18 
U.S.C. § 928; wrongfully communicating a threat to injure the 
soldier assaulted, in violation of Article 134, 18 U.S.C. § 
934; and, disrespect towards a superior commissioned officer, 
in violation of Article 89, 18 U.S.C. § 889.

The appellant entered pleas of Not Guilty to all charges and 
specifications.  The GCMO reflects that the court-martial 
convicted him of the battery and disrespect offenses and, due 
to insufficient evidence, dismissed the charge of wrongfully 
communicating a threat.  The appellant was sentenced to 
confinement for three months.  No previous convictions were 
considered.  The convening authority, by action dated 
September 22, 1970, approved the sentenced as adjudged and 
designated the Ft. Benning post stockade as the place of 
confinement.

In a September 27, 1970 memorandum from the Correctional 
Holding Detachment, Headquarters Command United States Army 
Infantry Center, it was noted that the appellant had been the 
subject of fourteen disciplinary reports during his period of 
confinement at the post stockade, including having taken a 
very active part in the riot inside the stockade from on or 
about September 24, 1970, to September 25, 1970.  Despite 
being counseled on numerous occasions by the Correctional 
Officer, Assistant Correctional Officer, his assigned 
counselor and other members of the correctional cadre, the 
appellant demonstrated no change in attitude.  As a result of 
being a chronic disciplinary problem, without any corrective 
effect, it was strongly believed that further counseling or 
transferring the appellant to another unit would not solve 
the problem.  The appellant was characterized as an 
individual who "may in fact be a hazard to the mission of 
the United States Army."  Therefore, the memorandum 
indicates that under the provisions of Paragraph 7c(2), AR 
635-212, it was requested that rehabilitation and counseling 
be waived in the case of the appellant.  

On September 27, 1970, the appellant signed a memorandum 
notifying him that he was being recommended for separation 
from the U.S. Army by reason of Unfitness.  

Special Order Number 272, issued by the same command as was 
the GCMO, dated September 29, 1970, reflects that the 
appellant was discharged with an Undesirable Discharge due to 
Unfitness, Frequent Incidents of a Discreditable Nature.  The 
appellant's DD Form 214 shows his discharge as Under 
Conditions Other Than Honorable, which is the equivalent of 
an Undesirable Discharge.

The appellant's abovementioned actions cannot reasonably be 
described as either isolated or infrequent.  As such, it is 
found that the appellant does not fall within the exception 
for a "discharge because of a minor offense" as provided by 
38 C.F.R. § 3.12(d)(4).  In regard to the minor-offense 
exception noted above, the Court in Stringham v. Brown, 8 
Vet. App. 445, 448 (1995), determined that "offenses that 
would interfere with [the] appellant's military duties, 
indeed preclude their performance...could not constitute a 
minor offense."  As such, the Board finds in this case that 
the appellant's misconduct is the type of offense that would 
interfere with his military duties, and indeed preclude his 
performance.  Specifically, the appellant was determined to 
be unreceptive to counseling and deemed a hazard to the 
mission of the U. S. Army.  Therefore, his offenses cannot be 
considered to be minor offenses.  Id.; see also Cropper v. 
Brown, 6 Vet. App. 450, 452-453 (1994).  Consequently, his 
discharge must be considered as having been under 
dishonorable conditions.  

However, as noted previously, if it is established that, at 
the time of the commission of an offense leading to a 
person's court-martial, discharge, or resignation, that 
person was insane, such person shall not be precluded from 
benefits under laws administered based on the period of 
service from which such person was separated. See 38 U.S.C.A. 
§ 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2007).  In the 
instant case, there is no evidence to show that he was insane 
at the time of his offenses.  Nonetheless, a September 28, 
1970, Mental Hygiene Consultation Service Report from Fort 
Benning, Georgia, notes that the appellant did not have any 
psychiatric diagnosis.  The findings on the report state the 
following:  1) This individual was and is mentally 
responsible, able to distinguish right from wrong and adhere 
to the right, and has the mental capacity to understand and 
participate in board proceedings; and 2) There are no 
disqualifying mental defects sufficient to warrant 
disposition through medical channels.  The examining 
psychiatrist concluded that the appellant "is cleared 
psychiatrically for administrative action as deemed 
appropriate by his command." 

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA monetary benefits.  The weight of the evidence 
is against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
monetary benefits 
based on disease or injury incurred during his service from 
September 20, 1968 
to September 29, 1970, and his claim must be denied as a 
matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA monetary benefits, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


